Citation Nr: 0938642	
Decision Date: 10/09/09    Archive Date: 10/22/09

DOCKET NO.  99-08 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
disability of the feet, to include pes planus and arthritis.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
acquired psychiatric disability (claimed as nervous 
condition).

3.  Entitlement to an effective date earlier than December 
26, 1996, for the grant of a 100 percent disability rating 
for bronchial asthma with chronic bronchitis and 
bronchiectasis.

4.  Entitlement to an effective date earlier than December 
26, 1996, for the grant of a 30 percent disability rating for 
sinusitis.





ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from April 28, 1969, to 
December 1, 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of a Department of Veterans Affairs 
(VA) Regional Office (RO).  

A statement from the Veteran was received at the Board in 
September 2009, following certification of the appeal.  
Although not accompanied by a waiver of RO consideration the 
statement simply reiterates the Veteran's contentions, and 
does not reference new evidence.  In fact, the majority of 
the communication references and describes evidence that was 
of record and considered by the RO at the time of their last 
adjudication.  Accordingly, the Board may proceed with 
appellate consideration at this time without unfair prejudice 
to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

It is further noted that an appeal had been perfected on the 
matter of entitlement to a compensable rating for a tympanic 
membrane disorder.  However, The Veteran withdrew such claim 
in May 2004.  

A November 1997 rating decision determined that new and 
material evidence had not been received to reopen the claims 
of disability of the feet and an acquired psychiatric 
disability.  A notice of disagreement was filed in November 
1998, a statement of the case was issued in January 1999, and 
a substantive appeal was received in February 1999.

A December 2001 rating decision assigned a 100 percent 
disability rating to service-connected bronchial asthma with 
chronic bronchitis and bronchiectasis, effective December 26, 
1996.  In February 2002, the Veteran filed a notice of 
disagreement with the effective date assigned.  A statement 
of the case was issued in November 2002 and a substantive 
appeal was received in January 2003.

A July 2004 rating decision assigned a 30 percent disability 
rating to service-connected sinusitis, effective December 26, 
1996.  In August 2004, the Veteran filed a notice of 
disagreement with the effective date assigned.  A statement 
of the case was issued in October 2004 and a substantive 
appeal was received in December 2004.

These matters had previously been before the Board in August 
2006, at which time a remand was ordered to accomplish 
additional development.  

During the course of this appeal, the Veteran has raised 
numerous additional claims for VA benefits.  These issues 
include entitlement to service connection for chronic 
obstructive pulmonary disease, rhinitis, dementia, peripheral 
neuropathy, radiculopathy, chest pain, back pain, 
hemorrhoids, arthritis of interphalangeal joints of the feet 
secondary to pes planus, chronic pneumonia, osteoarthritis 
ankle disability, and osteoarthritis of the chest and low 
back pain.  He has claimed entitlement to a total rating 
based on individual unemployability, he has alleged that 1971 
and 1997 rating decisions constituted clear and unmistakable 
errors, and he has also claimed entitlement to special 
monthly compensation.  The issues are not inextricably 
intertwined with the current appeal and are, therefore, 
referred to the RO for appropriate action.  

The issue of entitlement to an acquired psychiatric 
disability, on the merits, is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if any further action is required on his 
part.




FINDINGS OF FACT

1.  In a May 1970 rating decision, the RO denied entitlement 
to service connection for nervous condition; the Veteran did 
not file a notice of disagreement.  

2.  In a May 1970 rating decision, the RO denied entitlement 
to service connection for injury to feet and ankle, and a May 
1971 RO decision confirmed and continued the denial; the 
Veteran did not file a notice of disagreement.

3.  In December 1996, the Veteran filed a request to reopen 
his claims of service connection for disability of feet and 
nervous condition. 

4.  Additional evidence received since the RO's May 1970 and 
May 1971 decisions bears directly and substantially upon the 
issues of entitlement to service connection for an acquired 
psychiatric disability and entitlement to service connection 
for injury to feet and ankle, and is so significant that it 
must be considered in order to fairly decide the merits of 
the service connection claims.

5.  The Veteran's disability of the feet, to include pes 
planus, is causally related to his active duty service.

6.  In response to the Veteran's January 1970 initial claim 
of service connection, a May 1970 rating decision granted 
service connection for chronic bronchitis with left lower 
lobe pneumonitis, and assigned a 30 percent disability 
rating, effective December 2, 1969, and granted entitlement 
to sinusitis, pansinusitis, and assigned a noncompensable 
disability rating, effective December 2, 1969.  The Veteran 
was notified of this decision and his appellate rights in 
June 1970, and did not submit a notice of disagreement within 
one year of the notice letter.

7.  In response to the Veteran's December 1970 increased 
rating claim pertaining to his service-connected chronic 
bronchitis, decisions in March 1971 and May 1971 denied 
entitlement to an increased rating.  The Veteran was notified 
of these decisions and his appellate rights, but he did not 
submit a notice of disagreement within one year of the notice 
letters.

8.  In response to the Veteran's December 26, 1996, claim for 
an increased disability rating for lung condition, a December 
2001 rating decision assigned a 100 percent disability rating 
to chronic bronchitis and bronchiectasis, effective December 
26, 1996, and a July 2004 rating decision assigned a 30 
percent disability rating to sinusitis, effective December 
26, 1996.


CONCLUSIONS OF LAW

1.  The May 1970 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.  The May 1971 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

3.  New and material evidence has been received since the May 
1970 and May 1971 denials, and the claims of service 
connection for disability of the feet and an acquired 
psychiatric disability are reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2001).

4.  Disability of the feet, to include pes planus, was 
incurred in the Veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2008).

5.  An effective date prior to December 26, 1996, for the 
assignment of a 100 percent disability rating for chronic 
bronchitis and bronchiectasis is not warranted.  38 U.S.C.A. 
§ 5110 (West 2002); 38 C.F.R. § 3.400 (2009).

6.  An effective date prior to December 26, 1996, for the 
assignment of a 30 percent disability rating for sinusitis is 
not warranted.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the issue of whether new and material evidence 
has been received to reopen a claim of entitlement to service 
connection for a disability of the feet, there is no need to 
undertake any review of compliance with the VCAA and 
implementing regulations in this case since there is no 
detriment to the Veteran as a result of any VCAA deficiency 
in view of the fact that the full benefit sought by the 
Veteran is being granted by this decision of the Board.  See 
generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a).  The Board notes that an 
RO letter in August 2006 informed the Veteran of the manner 
in which disability ratings and effective dates are assigned.  
The RO will take such actions in the course of implementing 
this grant of service connection, and the Veteran may always 
file a timely notice of disagreement if he wishes to appeal 
from those downstream determinations.  

Likewise, with regard to the issue of whether new and 
material evidence has been received to reopen a claim of 
entitlement to service connection for an acquired psychiatric 
disability, in light of such claim being reopened, further 
discussion of the VCAA is unnecessary.  The matter of VCAA 
compliance with regard to the merits of such claim will be 
addressed in a future merits decision on such after action is 
undertaken as directed in the remand section of this 
decision.  

With regard to the effective date issues on appeal, under the 
VCAA, VA has a duty to notify the claimant of any information 
and evidence needed to substantiate and complete a claim, and 
of what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

Duty to notify

In this case, the Veteran claimed entitlement to increased 
ratings prior to enactment of the VCAA, thus VCAA letters 
were not issued prior to the initial AOJ decision.  As 
detailed, the Veteran is appealing the effective date 
assigned to the disability ratings.  In July 2004 and August 
2006, the Veteran was issued VCAA letters pertaining to his 
claims for earlier effective dates.  Collectively, the VCAA 
letters notified the Veteran of what information and evidence 
is needed to substantiate his claims, as well as what 
information and evidence must be submitted by the claimant, 
and what information and evidence will be obtained by VA.  
Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  This matter was 
remanded in August 2006 to ensure compliance with the notice 
and assistance provisions of the VCAA, and such VCAA notice 
was issued in August 2006.  Collectively, the contents of the 
notices fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

Duty to Assist

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
Veteran's service treatment records, documentation pertaining 
to his original claim, and documentation pertaining to his 
increased rating claims are on file.  There is no indication 
of relevant, outstanding records which would support the 
Veteran's effective date claims.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran have been fulfilled with respect to the 
effective date issues on appeal.

II.  New & Material Evidence

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§ 7105(c), and the claim may only be reopened through the 
receipt of "new and material" evidence.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108; see Hodge 
v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

For claims received prior to August 29, 2001, as in the 
present case, new and material evidence is defined as 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998). 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  However, the 
"benefit of the doubt doctrine" does not apply to the 
preliminary question as to whether new and material evidence 
has been received to reopen a claim.  Martinez v. Brown, 6 
Vet. App. 462 (1994).  Further, as made clear in the new 
version of 38 C.F.R. § 3.156(a), in order to reopen a claim 
there must be new and material evidence presented or secured 
"since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits."  Evans v. Brown, 9 Vet. App. 273, 
285 (1996), overruled on other grounds by Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

In January 1970, the Veteran filed a claim of service 
connection for "feet and ankle condition" and "nervous 
condition."  Evidence on file consisted of service treatment 
records.  In a May 1970 rating determination, the RO denied 
entitlement to service connection for injury to feet and 
ankle, and nervous condition.  The basis of such denial was 
that records were negative for injury to feet and ankle, and 
nervous condition.  Such rating decision was issued to the 
Veteran in June 1970.

In December 1970, the Veteran submitted a statement in 
support of claim and a December 1970 statement from his 
treating physician, William H. Blanchard, M.D., reflecting 
treatment for callisities plantar bilateral, and he also 
underwent a VA examination in January 1971, wherein a 
diagnosis of pes planus was rendered.  In a May 1971 
decision, the RO continued the denial of entitlement to 
service connection for injury to feet and ankle.

The Veteran did not initiate an appeal of the May 1970 rating 
decision or the May 1971 decision, therefore, such decisions 
are final.  38 U.S.C.A. § 7105(c).

In December 1996, the Veteran filed a claim to reopen 
entitlement to service connection for disability of the feet 
and nervous condition.

Evidence received since the May 1970 and May 1971 decisions 
denying service connection for a foot disability is new and 
material under the provisions of 38 C.F.R. § 3.156(a).  
Specifically, since the prior denials of service connection 
for injury to the feet and ankle, the Veteran has submitted 
correspondence from an employer dated in June 1971, which 
reflects that the Veteran quit his employment due to problems 
with his feet.  He has also submitted a sworn statement from 
a nurse indicating that he sought treatment for problems 
related to his feet within a week of returning from boot 
camp.  The Veteran has also submitted a shoe repair shop 
receipt issued from the Marine Corps Exchange pertaining to 
orthopedic shoes.  This new evidence bears directly and 
substantially upon the specific matter under consideration, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim of service connection.  
The claim of service connection for disability of the feet, 
therefore, is reopened.  38 U.S.C.A. § 5108.  The merits of 
such service connection issue is discussed below.

With regard to the nervous disorder issue, the Veteran has 
submitted medical evidence reflecting diagnoses of dysthmia 
and major depressive disorder, and there are also opinions of 
record suggesting that any acquired psychiatric disability is 
due to or aggravated by his service-connected chronic 
bronchitis and bronchiectasis.  For instance, a June 2002 
medical opinion from Antonio M. Gauzon, M.D., F.P.P.A., 
reflects the opinion that the Veteran's psychiatric illness 
may be secondary to his pulmonary illness either because the 
respiratory disorder is a severe and chronic illness or as a 
result of the physiological changes that occur with the 
respiratory disease.  An April 2003 psychiatric report from 
Glenda B. Ilano, M.D., F.P.P.A., reflects a diagnosis of 
adjustment disorder with depression due to a general medical 
condition.  An October 2004 psychiatric report from Dr. Ilano 
also reflects a prior diagnosis of major depression recurrent 
due to general medical condition, with lung and feet problems 
as being the primary chronic stressor, and the opinion that 
the Veteran had three psychiatric symptoms in a 1971 VA 
examination report that were most likely due to depression 
about his respiratory and feet problems of chronic bronchitis 
and pes planus.  Such evidence bears directly and 
substantially upon the specific matter under consideration, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim of service connection 
for an acquired psychiatric disorder, to include on the basis 
of whether any such disability is proximately due to or 
aggravated by a service-connected disability.  The claim of 
service connection for an acquired psychiatric disorder, 
therefore, is reopened.  38 U.S.C.A. § 5108.  The Board's 
decision is strictly limited to the reopening of the claim 
and does not address the merits of the underlying service 
connection claim.  

III.  Service connection

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

A June 1968 examination conducted for pre-induction purposes 
reflects that the Veteran's 'feet' were clinically evaluated 
as normal and the only defect or diagnosis reflected was 
defective vision.  On a June 1968 Report of Medical History 
the Veteran checked the 'No' box for 'foot trouble.'  In or 
about September 1969, a Medical Board determined that the 
Veteran was unfit for duty due to chronic bronchitis with 
left lower pneumonitis.  The Veteran was discharged effective 
December 1, 1969.  The service treatment records do not 
contain a separation examination report.  

On January 20, 1970, the Veteran filed a formal claim for 
compensation for multiple disabilities, to include 'feet and 
ankle condition.'  The Veteran stated that during the first 
week of May 1969, he went to the shoe repair shop at Parris 
Island, South Carolina.  

In December 1970, the Veteran submitted a 'Statement in 
Support of Claim,' VA Form 21-4138, stating that on May 12, 
1969, he was given a note by the West End dispensary to go to 
the cobbler station to get work done as follows:  1/4 inch 
ortho. Heel and 1/4 inch medial dutchman.  He also stated that 
he was in an overweight conditioning platoon in Parris Island 
at the time.  He also submitted a December 1970 handwritten 
statement from Dr. Blanchard which indicated that the Veteran 
had been treated for callosities plantar, bilateral, and that 
metatarsal pads had been prescribed to relieve pressure at 
the involved site.  In January 1971, the Veteran underwent a 
VA examination, and the examiner diagnosed pes planus and 
obesity.  

A June 1999 VA treatment record reflected the Veteran's 
reported history of foot pain of 30 years' duration.

In August 1999, a sworn statement was received from M.S., who 
stated that she was employed by Dr. Blanchard from 1965 to 
1985 as a licensed practical nurse.  M.S. stated that the 
Veteran's health was normal prior to entering service, except 
for obesity.  She recalled that within a week of returning 
from boot camp, the Veteran sought treatment related to his 
feet, including calluses and other symptoms of acquired 
flatfoot.  

A February 2000 private medical opinion from P.T.C., M.D., 
reflects that the Veteran was initially examined in August 
1998.  Dr. P.T.C. noted review of records supplied by the 
Veteran.  Dr. P.T.C. diagnosed pes planus, acquired, 
bilateral, pronounced, with secondary arthritis and 
rheumatism, with plantar callosities on extended use of his 
feet.  Dr. P.T.C. opined that the most likely etiology of his 
disability of pes planus, acquired, bilateral was from his 
the time in service, instead of during the following initial 
post-service year.

A March 2001 VA examiner conducted an examination of the 
Veteran and reviewed the claims folder.  The examiner 
diagnosed bilateral pes planus and degenerative 
osteoarthritis of both feet and ankle joints.  The VA 
examiner opined that the degenerative osteoarthritis was 
definitely related to his pes planus.  Degenerative arthritis 
could be aggravated or caused by the unequal distribution of 
forces on the foot and ankle joints due to his pes planus.  
The examiner also opined that his bilateral plantar calluses 
were due to his pes planus.

In or about December 2002, the Veteran submitted additional 
documentation in support of his claim.  Correspondence dated 
in June 1971 from Dr. Blanchard states that in March 1970, 
Dr. Blanchard recommended limited work for the Veteran due to 
plantar callosities and pes planus involving the transverse 
arch.  Correspondence dated in June 1971 from The Hale 
Manufacturing Company, reflects that the Veteran quit 
employment with the company on April 10, 1970, due to 
problems with his feet and his job consisted of a great deal 
of walking.  A claim filed with the Georgia Department of 
Labor Employment Security Agency in January 1971, reflects 
the Veteran's statements that he was having foot trouble, and 
that he could perform work which did not require constant 
walking or standing.  An examiner determined that the 
claimant's employment with Hale caused or adversely affected 
an existing health condition, and that he did not voluntarily 
quit without a good work connected cause.  Additionally, an 
undated lay statement from W.D. indicates her recollection of 
working with the Veteran between 1969 and 1972, and she 
remembered him to have foot trouble.  Other lay statements 
also indicate a long history of foot trouble.  

A March 2003 'Medical Certificate' from J.Z.F., M.D., 
reflects a diagnosis of bilateral pes planus, and Dr. J.Z.F. 
opined that his bilateral pes planus is the same as that 
diagnosed in 1970.

In January 2004, the Veteran submitted a copy of a receipt 
from the Marine Corps Exchange Shoe Repair Shop dated May 12; 
however, no year is reflected.  The receipt reflects an order 
for a 1/4 inch ortho. Heel and 1/4 inch medial dutchman.  The 
Veteran has attested that this is the note that was issued to 
him in service for orthopedic shoes.  

A March 2004 VA outpatient treatment record reflects a 
diagnosis of pes planus, acquired, moderate.

As detailed above, the Veteran's June 1968 pre-induction 
examination was normal with regard to his feet.  Service 
treatment records do not reflect any complaints related to 
the feet.  A separation examination is not available.  

As detailed, the Veteran was discharged on December 1, 1969, 
and within less than two months filed a claim related to 
'feet and ankle condition.'  He reported that he received 
foot pads for his shoes in May 1969 due to foot problems in 
service.  A December 1970 statement from Dr. Blanchard 
reflects that the Veteran had been treated for callosities 
plantar, bilateral, and that metatarsal pads had been 
prescribed to relieve pressure at the involved site.  But Dr. 
Blanchard also stated in a June 1971 statement that as early 
as March 1970, he had recommended limited work for the 
Veteran due to plantar callosities and pes planus involving 
the transverse arch.  Likewise, the evidence supports his 
contention that he stopped working in early April 1970 due to 
feet problems.  Moreover, Dr. Blanchard's former nurse 
attested that the Veteran sought treatment relating to his 
feet within a week of returning from service.  Thereafter, in 
January 1971 a VA diagnosis of pes planus was rendered.  

Based on the evidence of record, the earliest diagnosis 
related to the feet was rendered in March 1970, thus 
approximately four months after separation from service, but 
as detailed there is sworn testimony that the Veteran sought 
treatment related to his feet within a week of returning from 
service, and the documentation on file in the form of his 
initial claim for compensation reflects that he voiced 
complaints related to his feet/ankles in January 1970, within 
two months of separation of service.  

The medical opinions of record do not lead to a clear finding 
that the Veteran's current bilateral pes planus, 
osteoarthritis of the feet and ankles, and plantar 
callosities of the feet are due to service.  But in light of 
the documentation of record that the Veteran complained of 
problems related to his feet within a week or months after 
separation from service, and that a diagnosis is reflected 
within 4 months of separation from service, the Board is 
compelled to find that there is at least a state of equipoise 
of the positive evidence and the negative evidence as to the 
pes planus etiology.  In light of the March 2001 VA opinion 
of record, the Board has determined that service connection 
is also warranted for degenerative osteoarthritis of the 
feet, and bilateral plantar calluses, as such disabilities 
are proximately due to the veteran's pes planus.  See 
38 C.F.R. § 3.310.  Accordingly, service connection is 
warranted for pes planus, degenerative osteoarthritis of the 
feet, and bilateral plantar calluses.  38 U.S.C.A. § 5107(b).  

IV.  Effective date

At the outset, it is acknowledged that the Veteran has raised 
contentions that the rating actions in 1970 and 1971 contain 
clear and unmistakable error (CUE).  While CUE constitutes 
one means of attaining an earlier effective date, this 
specific allegation has not yet been adjudicated by the RO 
and thus the matter is not before the Board here.  Rather, 
the narrow question at issue is whether there is any basis 
for earlier awards under the provisions of 38 C.F.R. § 3.400, 
which is an independent inquiry.  

The law pertaining to the effective date of a VA claim for 
increase in disability mandates that unless specifically 
provided otherwise, the effective date for the increase shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The pertinent 
statute then goes on to specifically provide that the 
effective date of an award of increased compensation shall be 
the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if any application is 
received within one year from such date.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o).  If the increase became 
ascertainable more than one year prior to the date of receipt 
of the claim, then the proper effective date would be the 
date of claim.  In a case where the increase became 
ascertainable after the filing of the claim, then the 
effective date would be the date of increase.  See generally 
Harper v. Brown, 10 Vet. App. 125 (1997).

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final.  38 U.S.C.A. § 7105.

In January 1970, the Veteran filed an initial claim of 
service connection for 'chronic bronchitis with left lower 
lobe pneumonitis,' and 'high fever, cough, and cold.'  The 
evidence on file at that time consisted of the Veteran's 
service treatment records.  

In a May 25, 1970 rating decision, the RO granted entitlement 
to service connection for chronic bronchitis with left lower 
lobe pneumonitis, assigning a 30 percent disability rating, 
effective December 2, 1969, and granted entitlement to 
service connection for sinusitis, pansinusitis, assigning a 
noncompensable disability rating, effective December 2, 1969.  
Such rating decision was issued to the Veteran with a notice 
letter on June 15, 1970.  The Veteran did not file a notice 
of disagreement within one year of the notice letter. 

On June 15, 1970, the Veteran submitted a VA Form 21-526e, 
Application for Compensation or Pension at Separation from 
Service, for 'chronic bronchitis'; however, such claim had 
already been adjudicated in the May 1970 rating decision.  

A VA Form 10-7131 dated in December 1970 requests that the 
Veteran's chronic bronchitis be rated and that records were 
available from the Atlanta VA Medical Center (VAMC).  The 
Veteran underwent a VA examination in February 1971.  

In a May 1971 decision, the RO determined that the medical 
evidence did not warrant any change in the 30 percent 
evaluation for service-connected chronic bronchitis with left 
lower lobe pneumonitis.  Such decision was issued to the 
Veteran on May 15, 1971.  The Veteran did not file a notice 
of disagreement within one year of the notice letter. 

On December 26, 1996, the Veteran filed a claim for an 
increased disability evaluation for service-connected "lung 
condition."  Although the Veteran did not specifically 
request an increased rating for his service-connected 
sinusitis, the RO apparently interpreted his statements and 
receipt of subsequent medical records as a claim for an 
increased rating for sinusitis.  

In a December 2001 rating decision, the RO assigned a 100 
percent disability rating to chronic bronchitis and 
bronchiectasis, effective December 26, 1996, and assigned a 
10 percent disability rating to sinusitis, effective December 
26, 1996.  A July 2004 rating decision assigned a 30 percent 
disability rating to sinusitis, effective December 26, 1996.  

The Veteran contends that the effective date of the 
assignment of a 100 percent disability rating for chronic 
bronchitis and bronchiectasis and a 30 percent disability 
rating for sinusitis should be December 2, 1969, which is the 
effective date of the grant of service connection.  

The Veteran did not submit a notice of disagreement within 
one year of notice of the June 1970 RO rating decision 
assigning a 30 percent disability rating for chronic 
bronchitis and assigning a noncompensable disability rating 
for sinusitis.  Accordingly, this decision is final.  38 
U.S.C.A. § 7105.  Likewise, the Veteran did not submit a 
notice of disagreement within one year of notice of the May 
1971 RO decision denying entitlement to a rating in excess of 
30 percent for chronic bronchitis.  Accordingly, this 
decision is final.  38 U.S.C.A. § 7105.  

The Board has considered whether it was factually 
ascertainable that the Veteran's service-connected 
disabilities had increased in severity in the year prior to 
December 26, 1996.  However, the record does not contain any 
medical evidence reflecting treatment for chronic bronchitis 
or sinusitis from December 26, 1995, to December 26, 1996.  

In support of his claim, the Veteran submitted medical 
records dated in 1993 and 1997, and underwent a VA 
examination in June 1997 to assess the severity of his 
disabilities.  The subsequent medical evidence on file 
consists of treatment rendered subsequent to the filing of 
the increased rating claim.  There is clearly nothing of 
record suggesting that it was factually ascertainable that 
either his service-connected chronic bronchitis or sinusitis 
had increased in severity in the year prior to December 26, 
1996.  Thus, the exception of 38 C.F.R. § 3.400(o)(2) is 
eliminated as a basis for an earlier effective date here.

The Board has also considered whether any evidence of record 
after the last final ratings decisions in 1970 and 1971 but 
prior to December 26, 1996, could serve as an informal claim 
in order to entitle the Veteran to an earlier effective date.  
In this regard, any communication or action, indicating an 
intent to apply for one or more benefits under the laws 
administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought. 38 C.F.R. § 3.155 
(2009).  
However, after reviewing the record, the Board concludes that 
there are no testimonial documents submitted within the 
period in question indicating an intent to claim increased 
ratings for bronchitis or sinusitis.

The Board also acknowledges 38 C.F.R. § 3.157, which provides 
that, once a formal claim for compensation or pension has 
been allowed or compensation disallowed because the 
disability is not compensable, then a report of examination 
or hospitalization will be accepted as an informal claim for 
benefits.  However, there are no treatment or examination 
reports of record following the last final decisions but 
preceding December 26, 1996.

Accordingly, effective dates prior to December 26, 1996, for 
a 100 percent disability rating for service-connected chronic 
bronchitis and a 30 percent disability rating for sinusitis 
are not warranted.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for a foot disability to include pes 
planus, degenerative osteoarthritis and bilateral plantar 
calluses is granted, subject to governing criteria applicable 
to the payment of monetary benefits.

An effective date prior to December 26, 1996, for the award 
of a 100 percent disability rating for chronic bronchitis and 
bronchiectasis is denied.  

An effective date prior to December 26, 1996, for the award 
of a 30 percent disability rating for sinusitis is denied.


REMAND

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service- 
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

As discussed in detail hereinabove, in light of the opinions 
from Dr. Gauzon and Dr. Ilano suggesting a relationship 
between his acquired psychiatric disability and service-
connected disabilities, the Board has determined that the 
Veteran should be afforded a VA examination to assess the 
nature and etiology of his claimed acquired psychiatric 
disability.  

In light of this matter being remanded for further 
development, the RO should also ensure compliance with all 
notice and assistance requirements pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should ensure that the 
Veteran has been provided notice 
consistent with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) and the Court's guidance in 
the case of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) in connection with his 
claim of service connection, to include 
on a secondary basis to service-connected 
disabilities.  

2.  The Veteran should be scheduled for 
an appropriate VA psychiatric examination 
to ascertain the nature and etiology of 
his claimed acquired psychiatric 
disability, to include ascertaining the 
relationship between the Veteran's 
claimed disability and any service-
connected disability.  The claims folder 
should be reviewed in conjunction with 
the examination.  The examiner should 
respond to the following:

a)  Please identify any and all diagnoses 
related to an acquired psychiatric 
disability;

b)  If the Veteran has an acquired 
psychiatric disability, is it at least as 
likely as not (a 50 percent or higher 
degree of probability) that any 
psychiatric disability is either causally 
related to active service or proximately 
due to a service-connected disability, to 
include chronic bronchitis and 
bronchiectasis, sinusitis, bilateral foot 
disability, and/or tympanic membrane 
injection, bilateral;

c)  If the Veteran has an acquired 
psychiatric disability not causally 
related to service or proximately caused 
by a service-connected, is it at least as 
likely as not (a 50 percent or higher 
degree of probability) that any 
psychiatric disability is aggravated 
(made permanently worse) by a service-
connected disability, to include chronic 
bronchitis and bronchiectasis, sinusitis, 
bilateral pes planus, and/or tympanic 
membrane injection, bilateral.  If so, 
the examiner must indicate the baseline 
level of disability prior to such 
aggravation.

All opinions and conclusions expressed 
must be supported by a complete rationale 
in a report.  In formulating an opinion, 
the examiner should consider and discuss 
the findings and opinions of Dr. Gauzon 
and Dr. Ilano.  If an opinion cannot be 
expressed without resort to speculation, 
the examiner should so indicate and 
explain why it would be speculative to 
respond.

3.  Following the above actions, the 
RO.AMC should review the expanded record 
and determine if the benefit sought can 
be granted.  The Veteran and his 
representative should then be furnished 
an appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


